Citation Nr: 1705391	
Decision Date: 02/22/17    Archive Date: 02/28/17

DOCKET NO.  11-05 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for bilateral wrist and ankle conditions, claimed as rheumatoid arthritis of the wrists and ankles.

2.  Entitlement to a disability rating in excess of 40 percent for right wrist Kienbock's disease with status post lunate replacement arthroplasty and scar.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

Elizabeth Jamison, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from February 1983 to June 1985.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Seattle, Washington Regional Office (RO) of the Department of Veterans Affairs (VA), which denied service connection for rheumatoid arthritis and a rating in excess of 20 percent for the service-connected right wrist disability.  The Veteran submitted a notice of disagreement in May 2010.  A January 2011 statement of the case continued denial of service connection for rheumatoid arthritis and increased the right wrist disability rating to 40 percent as of August 31, 2009.  A timely substantive appeal was submitted in March 2011.  

In September 2015, the Board remanded the claims to afford the Veteran a hearing as requested on his March 2011 VA Form 9.  In September 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing; a transcript of which is associated with the claims file.  Following the hearing, the undersigned held the record open for 60 days to allow for the submission of additional evidence.  The Veteran subsequently submitted additional evidence with a waiver of initial RO consideration in November 2016.

As the Veteran currently resides in Georgia, the Atlanta RO now has jurisdiction over his case.  

This appeal was processed using the Virtual VA and Virtual Benefits Management System paperless claims processing systems.

The issue of entitlement to service connection for rheumatoid arthritis in the ankles and wrists is addressed in the REMAND portion of the decision below and REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's silicone prosthesis was implanted in 1984.

2.  The Veteran is right handed.

3.  The right wrist disability has not been manifested by unfavorable anklyosis or with ulnar or radial deviation during the period on appeal.


CONCLUSION OF LAW

The criteria have not been met for a rating in excess of 40 percent for a right wrist disability from August 31, 2009.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. 
§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.59, 4.71a, 4.118, Diagnostic Codes 5053, 5214, 5215, 7801, 7802, 7803, 7804, 7805 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016). 
The Veteran has received all essential notice, had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir., 2004).  The RO sent the Veteran a letter in October 2009 which informed him of the elements required by 38 C.F.R. § 3.159(b) and the criteria for entitlement to an increased rating for his service-connected right wrist disability.  As such, the VCAA duty to notify was satisfied.

The record also reflects that VA has made reasonable efforts to obtain or assist in obtaining the records relevant to the matter decided herein.  The pertinent evidence associated with the claims consists of the service treatment records (STRs), VA treatment records, and private treatment records.  Here, VA has adequately discharged its duty to locate records and afforded the Veteran notice and opportunity to submit any identified records that may be in his possession.  The Veteran has not identified any outstanding records that have not been requested or obtained.  The Board therefore finds that VA has met its duty to assist in obtaining the relevant records.

Further, the Veteran was afforded VA examinations in November 2009 and February 2013 in conjunction with his right wrist claim.  In rendering the medical opinions of record, the VA examiners addressed the essential contentions of the Veteran, were informed by a review of the claims file, and presented the opinions in the context of the pertinent clinical history.  Thus, the Board finds that the VA examination reports are collectively adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008).

The claim was remanded in September 2015.  As instructed by the Board, the AOJ scheduled the Veteran for a hearing before the Board.  The AOJ substantially completed all development ordered by the Board, therefore, adjudication may proceed.  Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 2 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  
The Veteran was also afforded a hearing before the undersigned VLJ in which he presented oral argument in support of his claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor have they identified any prejudice in the conduct of the Board hearing.  

In summary, the duties imposed by the VCAA have been considered and satisfied.   There is no additional notice that should be provided, nor is there any indication of further existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Accordingly, any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every item of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  The Board will summarize the relevant evidence as appropriate and focus specifically on what the evidence shows, or fails to show, as to the claim.  When there is an approximate balance of evidence regarding an issue material to the determination of a matter, the benefit of the doubt in resolving the issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990); 38 C.F.R. §§ 3.102, 4.3 (2016).

Increased rating

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history and reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability; resolving any reasonable doubt regarding the degree of disability in favor of the claimant; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating; and evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 4.2, 4.3, 4.7, 4.10.

Where entitlement to compensation has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern, including the appropriateness of staged ratings whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  See Francisco, supra; Hart, supra.

Turning to the evidence, the Veteran contends that his service-connected right wrist disability is more severe than the 40 percent evaluation currently assigned.  The Veteran has been service-connected for right wrist Kienbock's disease since being medically separated from service in June 1985.  He received a 100 percent evaluation following his separation until December 1985 to account for one year from the date of implantation of the prosthesis, with a 20 percent evaluation effective from December 5, 1985.  In January 2011, the RO assigned a 40 percent disability rating for the right wrist effective August 31, 2009, under Diagnostic Code 5053 for wrist replacement (prosthesis).  The evidence establishes the Veteran's dominant hand is the right, so his wrist disability is rated for impairment of the major extremity.

Under Diagnostic Code 5053, an evaluation of 40 percent is assigned when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity.  A higher evaluation of 100 percent is warranted only for one year following implantation of a prosthesis.  As the prosthesis was implanted over 30 years ago, the existing 40 percent evaluation is the appropriate and highest evaluation available under Diagnostic Code 5053 given the Veteran's circumstances.

The Board has also considered whether any alternate diagnostic codes might serve as a basis for a higher rating.  The evidence does not demonstrate ankylosis or limitation of motion of individual digits so as to warrant a higher disability rating under Diagnostic Codes 5216 to 5230.  See 38 C.F.R. § 4.71a.  However, disabilities of the wrist may also be rated under Diagnostic Code 5214 (ankylosis) or Diagnostic Code 5215 (limitation of motion).  See id.  Under Diagnostic Code 5214, a 30 percent evaluation is warranted for favorable ankylosis of the major wrist between 20 degrees and 30 degrees; a 40 percent evaluation is warranted for any other position of ankylosis, except favorable, of the major wrist; and a 50 percent evaluation is warranted for unfavorable ankylosis of the major wrist in any degree of palmar flexion, or with ulnar or radial deviation.  Under Diagnostic Code 5215, the highest possible evaluation assignable is 10 percent.  Thus, only Diagnostic Code 5214 would allow for assignment of a higher evaluation than the existing 40 percent disability rating.  

Applying the criteria under Diagnostic Code 5214, the Board notes that the most recent February 2013 VA examination report documented the absence of ankylosis in either wrist joint.  Similarly, the November 2009 VA examination report stated that though ankylosis was shown on the X-ray, a diagnosis of right wrist anklyosis was not warranted because there were few intercarpal joints involved, thus wrist movement was not totally limited.  Therefore, in the absence of a diagnosis of anklyosis, the criteria pursuant to Diagnostic Code 5214 are inapplicable in this case.

Moreover, even if anklyosis was present, the criteria for a 50 percent rating under Diagnostic Code 5214 are not met.  

During the November 2009 VA examination, the Veteran reported symptoms of right wrist weakness, stiffness, swelling, locking, deformity, fatigue, tenderness, redness, heat, pain, and limited motion.  The examiner noted tenderness at the right wrist and painful limitation of motion with dorsiflexion and palmar flexion performed to 5 degrees and 0 degrees of radial and ulnar deviation.  Repetitive motion of the wrist did not result in additional limitation of motion.

During the February 2013 VA examination, the examiner noted right wrist palmar flexion to 75 degrees with no objective evidence of painful motion and right wrist dorsiflexion to 65 degrees with no objective evidence of painful motion.  Radial deviation ended at 20 degrees and ulnar deviation ended at 45 degrees with no objective evidence of painful motion.  Functional loss was less movement than normal.  However, there was no localized tenderness or pain to palpation of the joints or soft tissue.  Muscle strength was normal and there was no evidence of ankylosis. 

Private treatment records from Dr. Worthingstun in July 2014 reflect the Veteran's complaints of right wrist pain, swelling, tenderness, weakness, and decreased ability to flex and extend.  The doctor noted reduced flexion and extension with normal radial and ulnar deviation. 

At the September 2016 hearing before the Board, the Veteran's spouse testified that she had to retrieve items from the refrigerator for him and help him get dressed.  She described how his wrist had progressively worsened over the last 30 years.  The Veteran also testified that he could move his right wrist a "little bit" but experienced partial anklyosis.

The Veteran and his wife are competent to provide evidence about his disability; for example, they are competent to describe symptoms they have observed related to his right wrist condition.  See Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran is also credible to the extent that he sincerely believes he is entitled to a higher rating.  However, he and his wife are not competent to identify a specific level of right wrist disability according to the appropriate diagnostic code.  Competent evidence concerning the nature and extent of the Veteran's wrist disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluation.  The medical findings as provided in the examination reports directly address the criteria under which this disability is evaluated.  Thus, the competent and credible lay evidence is outweighed by the competent and credible medical evidence that evaluates the true extent of his disabilities.  

Based upon the competent evidence of record, the Board finds that Diagnostic Code 5214 does not allow for a higher disability rating than 40 percent for the right wrist disability.  The evidence does not reflect unfavorable anklyosis or ulnar or radial deviation necessary for a 50 percent disability rating for any part of the rating period on appeal.  To the contrary, the medical evidence documents the absence of anklyosis or such deviation. 

With regard to the DeLuca factors, the Board has taken the Veteran's complaints of pain, difficulty with holding objects, and limited range of motion due to his right wrist disability into consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The November 2009 VA examiner noted painful movement, while the February 2013 VA examiner noted no pain objective evidence of painful movement.  While the Veteran's pain has been taken into consideration, ultimately the flexion measurements do not meet the criteria for a disability rating in excess of 40 percent.  Moreover, as previously stated, the competent evidence of record does not show that the Veteran has unfavorable ankylosis or ulnar or radial deviation as necessary for a higher disability rating under Diagnostic Code 5214.
While the Board accepts the contentions of the Veteran that his right wrist disability causes him to experience pain, functional loss, and limitation of motion, these factors have been taken into account by the 40 percent disability rating. The rating schedule does not require a separate rating for pain itself.  Spurgeon v. Brown, 10 Vet. App. 194 (1997).  Accordingly, a higher rating is not warranted based on functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.

In summary, entitlement to a rating in excess of 40 percent for a right wrist disability is not warranted as the Veteran does not have, and has not at any point during the appeal period, unfavorable ankylosis or ulnar or radial deviation as necessary for a higher schedular rating.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert, supra. 

Other Considerations

In reaching the above conclusion, the Board also has considered whether the Veteran is entitled to an increased level of compensation for the right wrist disability on an extra-schedular basis.  Ordinarily, the Rating Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  An extra-schedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993); 38 C.F.R. § 3.321(b)(1) (2016).  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extra-schedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set forth a three-step inquiry for determining whether a veteran is entitled to an extra-schedular rating. First, the Board must determine whether a veteran's disability picture is contemplated by the rating schedule.  If so, the rating schedule is adequate and an extra-schedular referral is not necessary.  If, however, a veteran's disability level and symptomatology are not contemplated by the rating schedule, the Board must turn to the second inquiry, that is whether a veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  These include marked interference with employment and frequent periods of hospitalization.  Third, if the first and second steps are met, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extra-schedular rating.

With respect to an extra-schedular rating in the present case, the applicable rating criteria contemplate all impairment resulting from the Veteran's right wrist disability. The criteria reasonably describe the Veteran's disability level and symptomatology, specifically complaints of severe pain, limited motion, and weakness.  Thus the Veteran's description of his symptoms is not deemed to present an exceptional disability picture.  As the evidence does not show that the requisite factors under Thun are present, referral of the right wrist disability for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted in this case.

The Board also notes that, pursuant to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where evaluation of the individual conditions fails to capture all the symptoms associated with service-connected disabilities experienced.  However, in this case, after affording the Veteran the benefit of the doubt, there is no additional impairment that has not been attributed to a service-connected disability.  As the Board has fully considered all pertinent symptoms in evaluating the disability, and evaluation of multiple service-connected disabilities is not presently at issue, the Board finds that the holding of Johnson is inapposite here.

The Board further finds that a separate compensable rating is not warranted for the Veteran's left wrist scar.  While a scar was noted during the February 2013 VA examination, a separate compensable rating for the scar is not warranted as the evidence does not show that it was deep or caused limited motion and covered areas at least six square inches; was superficial and did not cause limited motion and covered areas of 144 square inches or greater; was superficial and unstable; or caused other disabling affects.  See Esteban v. Brown, 6 Vet. App. 259 (1994); 38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805.


ORDER

Entitlement to a disability rating in excess of 40 percent for right wrist Kienbock's disease with status post lunate replacement arthroplasty and scar is denied.


REMAND

While the Board regrets the delay, additional development is necessary prior to the adjudication of the Veteran's claim for service connection for rheumatoid arthritis in his wrists and ankles  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Rheumatoid arthritis in bilateral wrists and ankles

The Veteran contends that he has rheumatoid arthritis in his wrists and ankles due to the silicone implants surgically inserted in conjunction with his service-connected right wrist disability.  The February 2013 VA examination confirmed diagnoses of rheumatoid arthritis in the bilateral wrists and ankles.  The examiner provided a thorough opinion regarding the relationship between the Veteran's rheumatoid arthritis and his right wrist disability, to include Kienbock's disease and the implants.  While the examiner clearly stated that the rheumatoid arthritis was not caused by the silastic implants or Kienbock's disease, the opinion does not provide sufficient information for adjudication as it failed to address whether the rheumatoid arthritis was directly caused by service, or was aggravated by the service-connected right wrist disability.

Specifically, the examiner failed to opine as to whether the rheumatoid arthritis was etiologically linked to an in-service event other than the right wrist disability.  The Veteran's STRs contain several in-service complaints, including an April 1983 swollen ankle and November 1983 left foot pain.  The examiner should review the entire claims file, including STRs, and opine as to whether the existing rheumatoid arthritis in the Veteran's ankles and wrists was cause by the in-service incidents.

Additionally, the examiner did not address the issue of whether the silastic implants or Kienbock's disease aggravated the existing rheumatoid arthritis.  The examiner should provide a medical opinion as to whether the service-connected right wrist disability aggravated the Veteran's rheumatoid arthritis beyond its natural progression.

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr, supra.  Based on the foregoing, the Board finds that the Veteran should be afforded an addendum opinion from the VA examiner to address the medical matters raised above prior to adjudication.

Finally, updated VA and private treatment records should be obtained for consideration in the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate VA Medical Center(s) and obtain and associate with the claims file all outstanding records of treatment pertaining to the Veteran's rheumatoid arthritis.

 2.  Contact the Veteran and afford him the opportunity to identify any relevant medical records by name, address, and dates of treatment or examination pertaining to his rheumatoid arthritis.  Subsequently, and after securing the proper authorizations where necessary, obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the claims file.

3.  All efforts to obtain the medical records should be recorded in the claims folder.  If any of the above records cannot be obtained after reasonable efforts, issue a formal determination documented in the claims file that such records do not exist or that further efforts to obtain such records would be futile.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records.

4.  Once all available evidence has been associated with the claims file, return the file to the February 2013 examiner for an addendum opinion as to the etiology of the Veteran's rheumatoid arthritis in his wrists and ankles.  If the examiner who drafted the February 2013 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

The examiner is asked to review all pertinent records and evidence associated with the claims file and address the following:

a.  Please opine whether is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the diagnosed rheumatoid arthritis is etiologically related to the Veteran's active duty service?

b.  Please opine whether is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that the diagnosed rheumatoid arthritis was aggravated by the service-connected right wrist disability?

The addendum opinion or examination report should include discussion of the Veteran's documented history as well as lay assertions.  The examiner is requested to comment on the STRs showing complaints of in-service ankle and foot injuries.  The examiner is also requested to provide a clear rationale and explain in detail the underlying reasoning for the opinions.  A discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  After completing the above, and any other development deemed necessary, adjudicate the Veteran's claim for service connection for rheumatoid arthritis based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided with a Supplemental Statement of the Case. An appropriate period of time should be allowed for response before the matter is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


